NUMBER 13-12-00199-CV

                  COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI - EDINBURG


GRADY DOWELL,                                    Appellant,

                           v.

GRACIE QUIROZ, AS ADMINISTRATRIX
OF THE ESTATE OF
MARIO GONZALEZ LIRA, NOE GONZALES,
MARIA ANGELA LIRA, MARILYN GUTIERREZ,
ANNETTE GUTIERREZ, NANCY GUTIERREZ
AND DAVID GUTIERREZ,                             Appellees.


                NUMBER 13-12-00583-CV

                  COURT OF APPEALS

            THIRTEENTH DISTRICT OF TEXAS

              CORPUS CHRISTI - EDINBURG


          IN THE ESTATE OF MARIO GONZALEZ LIRA
             On appeal from the County Court at Law No. 2
                     of Cameron County, Texas.



                     ORDER ABATING APPEALS

             Before Justices Rodriguez, Garza, and Perkes
                           Order Per Curiam

      Pending before the Court in each of the foregoing causes is

appellant/appellee Grady Dowell’s “Unopposed Motion to Clarify Order

Abating Appeal and to Abate Appeal.” We hereby grant the motion in each

cause. Accordingly, this Court’s January 10, 2014 “Order Abating Appeal”

issued in cause number 13-12-00583-CV is hereby withdrawn as

improvidently granted due to a clerical error.

      After due consideration of the pleadings on file in these appeals, this

Court has determined that additional briefing is necessary in both matters.

The Court therefore requests supplemental briefing from the parties in each

cause which shall be limited solely to the issue of the trial court’s

subject-matter jurisdiction to enter the judgment against Grady Dowell that is

appealed in cause number 13-12-00199-CV and that is subject to the

turnover dispute in cause number 13-12-00583-CV. See TEX. R. APP. P.

38.7 (“A brief may be amended or supplemented whenever justice requires,
                                      2
on whatever terms the court may prescribe.”); see also e.g., Jansen v.

Fitzpatrick, 14 S.W.3d 426, 432 (Tex. App.—Houston [14th Dist.] 2000, no

pet.) (discussing a trial court’s jurisdiction to determine heirship issues under

Texas law). In each cause, appellant’s supplemental brief shall be filed

within twenty days from the date of this order, and appellees’ supplemental

brief, if any, shall be filed within twenty days thereafter.

      Given the procedural posture of these cases, cause 13-12-00583-CV

is hereby removed from this Court’s submission docket for January 28, 2014

and the Court will not hear oral argument in that cause on that date. Cause

13-12-00583-CV will be set for submission at a later time to be determined

after the supplemental briefing is filed in this Court.

      Both appeals are hereby abated and removed from this Court’s active

docket until receipt of the requested briefing.

      IT IS SO ORDERED.


                                                          PER CURIAM

Delivered and filed the
22nd day of January, 2014.




                                        3